Citation Nr: 0103071
Decision Date: 05/31/01	Archive Date: 07/18/01

BOARD OF VETERANS' APPEALS
DEPARTMENT OF VETERANS AFFAIRS
WASHINGTON, DC  20420


DOCKET NO.  98-18 058	)	DATE MAY 31, 2001
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


ORDER


     The following correction is made in a remand issued by the Board on January 31, 2001, concerning the matter of entitlement to a compensable evaluation for hemorrhoids.

On page 1, under "REPRESENTATION," correct "Veterans of Foreign Wars of the United States" to read "Daniel G. Krasnegor, Attorney."



		
	Deborah W. Singleton
	Member, Board of Veterans Appeals





Citation Nr: 0103071	
Decision Date: 01/31/01    Archive Date: 02/02/01

DOCKET NO.  98-18 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1. Entitlement to service connection for a bilateral hip 
disability.

2. Entitlement to a compensable evaluation for scar of the 
scalp.

(The issue of entitlement to a compensable evaluation for 
hemorrhoids will be considered in a separate decision.)


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from January 1941 to 
November 1941 and from February 1942 to December 1943.

This matter comes to the Board of Veterans Appeals (Board) 
from an August 1997 rating action of the Regional Office (RO) 
that held that the evidence submitted by the veteran was not 
new and material, and his claim for service connection for a 
bilateral hip disability was denied.  The Board also denied 
the veteran's claim for an increased rating for a scar of the 
scalp.  

This case was previously before the Board in May 1999, at 
which time, in pertinent part, it was remanded for additional 
development.  In this regard, it is noted that, since there 
was no prior denial of a claim for service connection for a 
bilateral hip disability, the RO was directed to adjudicate 
this claim on a de novo basis.

The issue of entitlement to service connection for a left hip 
disability will be considered in the remand section below.  


FINDINGS OF FACT

1. Any complaints involving the right hip during service were 
acute and transitory and resolved without residual 
disability.  

2. A right hip disability has not been documented following 
the veteran's discharge from service.

3. The veteran's scar of the scalp is not tender, depressed 
or inflamed.  

4. It is not more than slightly disfiguring.


CONCLUSIONS OF LAW

1. A right hip disability was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).

2. A compensable evaluation for scar of the scalp is not 
warranted.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.118, Diagnostic Codes 7804, 7805 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service Connection for a Right Hip 
Disability 

Factual background

The service medical records disclose that the veteran was 
hospitalized in April 1943.  He reported that he had been 
involved in a motor vehicle accident in August 1942.  He was 
thrown from the vehicle and injured his right side.  He soon 
noted pain in the right flank.  He was in the hospital at 
that time for one month, and sent to his organization 
practically symptom free.  He experienced no difficulty for 
two months and then the pain suddenly returned.  He was 
unable to get out of bed because of pain in the right lumbar 
region.  He had complaints of a dull ache in the right hip 
the following month.  An examination was negative.  

When hospitalized in July 1943, the veteran complained of 
pain and aching in the right hip.  He again described the 
accident in August 1942.  He related that two months after 
his hospital discharge following the 1942 accident, pain in 
his right hip gradually recurred.  An examination was 
negative, except for findings concerning the spine.  There 
was no indication of any hip complaints.  The diagnosis was 
psychoneurosis, hypochondriasis.

A Department of Veterans Affairs (VA) general medical 
examination was conducted in December 1944.  It was indicated 
that the veteran had complaints concerning his back and hip, 
but that there were no physical findings.  

The veteran was also afforded a VA psychiatric examination in 
December 1944.  He stated that his back gave him a lot of 
trouble.  He related that if he lifted something heavy, it 
hurt in his hip.  The examiner noted that the veteran was 
introspective concerning his complaints referable to the 
lower back and right hip.  It was indicated that there had 
been no definite evidence of organic pathology demonstrated 
in the past or at the present time.  The diagnosis was 
psychoneurosis, hypochondriasis.  

On VA psychiatric examinations in August 1947 and September 
1950, the veteran related that his right hip bothered him on 
occasion.  No findings pertaining to the hips were documented 
on either examination.

The veteran was afforded an orthopedic examination by the VA 
in August 1961.  He described the in-service injury and 
stated that when he was thrown out of the truck, his lower 
back just above the hips hit on a rock or a tree limb.  No 
findings concerning the hips were reported on the 
examination.

Statements dated July 1976 were received from W.B.A. and from 
P.E.C.  The statements were essentially identical and 
indicated that, during service, the writers had been in the 
vehicle with the veteran when it turned over.  They each 
stated that among the injuries the veteran received were to 
the right lower back or hip.  

VA outpatient treatment records show that in March and April 
1997, the veteran was seen for complaints involving the hips.  


Analysis 

The Board is satisfied that all facts pertinent to the claim 
of entitlement to service connection for right hip disability 
have been properly developed.  The RO has obtained all 
available service medical records, VA medical records, as the 
veteran has indicated treatment at VA facilities, and the 
veteran has also provided lay statements in support of his 
claim.  Therefore, after examining the record, the Board 
finds that no further assistance to the veteran is required, 
because, as will be explained below, there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, §§ 3-4, 114 Stat. 2096, ___ (2000) (to be 
codified as amended at 38 U.S.C. §§ 5103A & 5107).

Service connection may be granted for disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131.

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestations of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clear-cut clinical entity, at some later date.  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2000).

The veteran asserts that he was involved in a motor vehicle 
accident during service, and that he sustained an injury to 
the right hip.  The Board acknowledges that the service 
medical records confirm that the veteran was in a car 
accident and that he was thrown from the vehicle.  It is 
significant to point out that, however that while the veteran 
apparently reported on several occasions during service 
complaints involving the right hip, the fact remains that 
such complaints were ultimately attributable to a 
psychoneurosis.  No objective pathology of the right hip was 
documented in service.  Moreover, the Board emphasizes that 
there is no clinical evidence of any disability involving the 
right hip at any time following service.  The Board further 
notes that two people who served with him related that the 
veteran had injured his right hip in the accident in service.  
Even if true, in light of the fact that there is no current 
clinical evidence of any right hip disability, there is no 
basis on which a grant of service connection may be 
predicated.  In Brammer v. Derwinski, 3 Vet. App. 223 (1992), 
the United States Court of Appeals for Veterans Claims noted 
that Congress specifically limited entitlement for service-
connected disease or injury to cases where such incidents had 
resulted in a disability.  In the absence of proof of a 
present disability, there can be no valid claim.  The Board 
concludes, accordingly, that service connection for a right 
hip disability must be denied.

II. A Compensable Evaluation for Scar of 
the Scalp

Factual background

The service medical records show that the veteran sustained a 
lacerated wound of the right parietal region of the scalp in 
September 1942 when a truck in which he was a passenger 
skidded into a tree.  

The veteran was afforded an examination by the VA in August 
1947.  It was indicated that the scar in the right parietal 
region was not inflamed, keloid, or adherent.  There was no 
muscle loss or disfigurement.  The diagnosis was old healed 
traumatic scar of the right parietal region.  

A VA general surgical examination was conducted in August 
1961.  The veteran related that he had sustained a laceration 
of the scalp during service.  He had no complaints referable 
to the scar itself at that time.  An examination revealed a 
small scar that was well healed.  There were no 
abnormalities.  The examiner commented that the scar was 
found with great difficulty.  The pertinent diagnosis was 
laceration wound scar of the scalp, healed, with no residual 
disability.  

Based on the evidence summarized above, the RO, by rating 
action in October 1961, granted service connection for scar 
of the scalp.  A noncompensable evaluation was assigned, and 
this rating has remained in effect for many years.

Private medical records dated from 1995 to 1999 have been 
associated with the claims folder.  These records reflect 
that the veteran underwent biopsies of the right temple and 
right scalp in 1995 and 1997, resulting in a diagnosis of 
basal cell carcinoma.  It was indicated in May 1999 that the 
top of his scalp was treated.

The veteran was afforded an examination by the VA for his 
scar in September 1999.  He reported that he had a traumatic 
injury to his right scalp and that he had been left with a 
scar since the injury in service.  He reported that the area 
had healed, but continued to itch and flake, as well as 
scale.  He noted that he caught his comb on that area.  An 
examination of the right superior temporal scalp revealed a 
large, depigmented patch with overlying stuck on yellow 
greasy-brown, scale.  There was no tenderness, ulceration or 
depression.  No underlying tissue loss was observed.  There 
was no inflammation or keloid formation.  It was noted that 
the veteran had a fine, white scar on his left temple at the 
site of a basal cell carcinoma excision.  The assessment was 
history of traumatic injury to the scalp, now with overlying 
seborrheic keratoses and depigmented scar.  The examiner 
commented that seborrheic keratoses come with age and can be 
at sites of previous trauma, as well as sites of friction.

Analysis 

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a veteran in developing the 
facts pertinent his claim, and expanded the VA's duty to 
notify the veteran and his representative, if any, concerning 
the aspects of claim development.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); Veterans Benefits and Health Care Improvement Act of 
2000, Pub. L. No. 106-419, § 104 (2000).

The Board finds that VA has met its duty to assist in the 
veteran's case.  VA has made efforts to obtain the evidence 
that the veteran has alleged would assist in his claim.  The 
veteran has not alleged that there any additional medical 
records related to his service-connected disability that VA 
has not already obtained.  Additionally, the RO has had the 
veteran undergo VA examinations related to his service-
connected disability.  Thus, the Board is satisfied that all 
facts have been developed to the extent possible.

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The VA has a duty to 
acknowledge and consider all regulations which are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although 
the regulations do not give past medical reports precedence 
over current findings, the Board is to consider the 
applicability of a higher rating for the entire period in 
which the appeal has been pending.  Id; Powell v. West, 13 
Vet. App. 31, 35 (1999).

A 10 percent evaluation may be assigned for moderately 
disfiguring scars of the head, face or neck.  When slight, a 
noncompensable evaluation is assignable.  38 C.F.R. § 4.118, 
Diagnostic Code 7800.  

A 10 percent evaluation may be assigned for scars which are 
superficial, tender and painful on objective demonstration.  
Diagnostic Code 7804.

Scars may be rated on limitation on function of part 
affected.  Diagnostic Code 7805.

A review of the record discloses that the veteran's scalp 
scar is not tender, ulcerated  or inflamed, and there is no 
indication of keloid formation or depression.  The evidence 
fails to document that the scar is disfiguring in any way.  
The Board concedes that the recent VA examination establishes 
that scale is present.  However, the objective findings 
required for a compensable evaluation are not present.  The 
evidence in support of the veteran's claim consists primarily 
of his statements regarding the severity of the scar of his 
scalp.  In contrast, the medical findings on examination are 
of greater probative value, and simple do not show the 
requisite findings for a compensable evaluation.  
Accordingly, the Board concludes that the weight of the 
evidence is against the claim for a higher rating.  


ORDER

Service connection for a right hip disability is denied.

A compensable evaluation for scar of the scalp is denied.


REMAND

The veteran asserts that service connection is warranted for 
a left hip disability.  The service medical records show that 
the veteran had complaints involving the hips, but no 
pathology was identified.  Recently, degenerative joint 
disease of the left hip was found.  An examination to 
determine whether the current left hip disability is related 
to service has not been conducted.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA Regional Office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Accordingly, this case is REMANDED for the following:


Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  The RO should contact the veteran and 
request that he furnish the names, 
addresses, and dates of treatment of all 
medical providers from whom he has 
received treatment for a left hip 
disability since his discharge from 
service.  After securing the necessary 
authorizations for release of this 
information, the RO should seek to obtain 
copies of all treatment records referred 
to by the veteran, and which have not 
already been associated with the claims 
folder.  If the RO is unable to obtain 
any of the records indicated by the 
veteran, it should follow the proper 
procedures under the Veterans Claims 
Assistance Act.

2.  The veteran should then be afforded a 
VA examination by a specialist in 
orthopedics, if available, to determine 
the nature and extent of his current left 
hip disability.  All necessary tests 
should be performed.  The examiner is 
requested to furnish an opinion 
concerning whether it is at least as 
likely as not that any current left hip 
disability is related to the veteran's 
in-service complaints.  The rationale for 
any opinion expressed should be set 
forth.  The claims folder should be made 
available to the examiner in conjunction 
with the examination.  

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  

Following completion of the above, the RO should review the 
evidence and determine whether the veteran's claim may be 
granted.  If not, he and his representative should be 
furnished an appropriate supplemental statement of the case 
and be provided an opportunity to respond.  The case should 
then be returned to the Board for further appellate 
consideration. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals



 

